People v Adams (2016 NY Slip Op 04064)





People v Adams


2016 NY Slip Op 04064


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2006-03262
 (Ind. No. 5662/05)

[*1]The People of the State of New York, respondent,
vDamien Adams, appellant.


Damien Adams, Ossining, NY, appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Sholom J. Twersky of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Erica Horwitz of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 7, 2008 (People v Adams, 55 AD3d 616), affirming a judgment of the Supreme Court, Kings County, rendered March 15, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., DICKERSON, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court